DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-29 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-27 recite a method (i.e. a series of steps), and claim 28 recite a system, and claim 29 recite a computing device (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 28, and 29 recites a method for determining deliberative consensus among a plurality of opinions expressed discussion, the method comprising: receiving, user feedback data for at least a first group of users and a second group of users, wherein the user feedback data identifies a first opinion expressed in the discussion by the first group of users and a second opinion expressed in the online discussion by the second group of users, wherein the first opinion and the second opinion relate to a topic, and the first opinion is different from the second opinion; receiving, comment data identifying comments posted to the discussion in response to the first opinion and the second opinion expressed in the discussion; identifying, and based on reactions to the comments and the user feedback data, a critical comment from among the comments that support the second opinion, wherein the first opinion represents a majority view held by the first group and the second opinion represents a minority view in the discussion held by the second group; transmitting, and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; receiving, indications of the responses to the notification; determining, based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mediate between a plurality of groups of people with different opinions based on different comments and opinions shared in a discussion. The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: electronically in an online discussion, a computing system, and a computing device.
Claim 28: a system, an online forum, a social media platform, user devices running client applications that interact electronically with an online discussion system, a computing system, and a computing device.
Claim 29: a computing device, an online discussion system, an online forum, a social media platform, electronically in an online discussion, and a computing system.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-27 further narrow the abstract idea recited in the independent claims 1, 28, and 29 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use an online social network to manage a discussion and conduct online polls (see Specification [0003-0004]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-27 further narrow the abstract idea recited in the independent claims 1, 28, and 29 and are therefore directed towards the same abstract idea. 

Claims 2-27 are directed towards further narrowing the abstract idea of mediating a discourse on a social network between groups with differing opinions. 

Claims 2-5 further recites the limitation of an online forum and a social media platform which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-29 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-29 is rejected under 35 U.S.C. 103 as being unpatentable over Megill (US 2015/0089399) in view of Clediere (US 2018/0330391).
Claims 1, 28, and 29: Megill discloses (Claim 1) a method for determining deliberative consensus among a plurality of opinions expressed electronically in an online discussion, the method comprising: (Claim 28) A system for determining deliberative consensus among a plurality of opinions expressed electronically in an online discussion, the system comprising: an online discussion system configured to host online discussions, wherein the online discussions include at least one of an online forum, a social media platform, and a poll; user devices running client applications that interact with the online discussion system to present the online discussions to users of the user devices; and a computer system in communication with the user devices, the computer system being configured to determine a deliberative consensus opinion among a plurality of opinions expressed by the users of the user devices in an online discussion hosted by the online discussion system, wherein the computer system is configured to perform operations comprising: (Claim 29) A computing device used by a user to interact in an online discussion, the computing device being configured to: receiving, at a computer system, user feedback data for at least a first group of users and a second group of users, wherein the user feedback data identifies a first opinion expressed in the online discussion by the first group of users and a second opinion expressed in the online discussion by the second group of users, wherein the first opinion and the second opinion relate to a topic, and the first opinion is different from the second opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions); 
Receiving, at the computer system, comment data identifying comments posted to the online discussion in response to the first opinion and the second opinion expressed in the online discussion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions);
Identifying, by the computer system and based on reactions to the comments and the user feedback data, a critical comment from among the comments that support the second opinion, wherein the first opinion represents a majority view held by the first group and the second opinion represents a minority view in the online discussion held by the second group (Paragraph [0096-0097]; [0147]; [0168]; [0187]; Fig. 4, participants vote on their opinion or evaluation of comments. In one example, these “votes” or voting action may be expressed as agree, disagree, or star as important or significant. As participant B reacts to a comment they click agree, disagree, pass, or trash (as indicated by buttons). At a point in this process Participant B can click on a group or an individual to see more information and metadata related to that group or individual, including but not limited to: the comments they have found most important);
However, Megill does not disclose transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users); Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users); Determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users); And transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
Claims 2: Modified Megill discloses the method as per claim 1. Megill further discloses wherein: the online discussion is an online forum or a social media platform, the first opinion is expressed in relation to a post regarding the topic by the first computing devices associated with the first group of users via the online forum, wherein the first opinion is at least one of a (i) comment, (ii) up vote, (iii) like, (iv) the post, (v) a tag, (vi) a share action, (vii) a repost action, (viii) a micro-payment, and (ix) a user selection, and the second opinion is expressed in relation to the post regarding the topic by second computing devices associated with the second group of users via the online forum, wherein the second opinion is at least one of a (i) down vote, (ii) comment, (iii) inaction, (iv) a flag, (v) a tag, and (vi) a dislike, wherein the user feedback data is received from a computer system hosting the online discussion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions).
Claim 3: Modified Megill discloses the method as per claim 2. However, Megill does not disclose wherein the notification comprises at least one of (i) a message presented at a top portion of a feed provided by the online forum or the social media platform, (ii) a push notification directing the users of the third group to a mobile application provided at the portion of the computing devices, (iii) an email notification, (iv) a badge notification for the mobile application or a web application provided at the portion of the computing devices, and (v) the critical comment presented immediately below or immediately above the post in the feed provided by the online forum or the social media platform.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches wherein the notification comprises at least one of (i) a message presented at a top portion of a feed provided by the online forum or the social media platform, (ii) a push notification directing the users of the third group to a mobile application provided at the portion of the computing devices, (iii) an email notification, (iv) a badge notification for the mobile application or a web application provided at the portion of the computing devices, and (v) the critical comment presented immediately below or immediately above the post in the feed provided by the online forum or the social media platform (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0045]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
Claim 4: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising sorting, by the computer system and based on the deliberative consensus opinion, posts presented in the online forum or the social media platform to users of at least one of the first group, the second group, and the third group, wherein posts having a higher numeric value are presented above other posts having a lower numeric value in the online forum or the social media platform (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions).
Claim 5: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising filtering, by the computer system and based on the deliberative consensus opinion, posts presented in the online forum or the social media platform to users of at least one of the first group, the second group, and the third group such that posts having a numeric value that satisfies a threshold condition are presented and posts having a numeric value that does not satisfy the threshold condition are not presented (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 6: Modified Megill discloses the method as per claim 2. Megill further discloses further comprising: identifying, by the computer system, a subset of users from at least one of the first group, the second group, and the third group who saw viral content and the critical comment, the critical comment being responsive to the viral content; determining, by the computer system, a first viral coefficient for the identified subset of users; determining, by the computer system, a second viral coefficient for users from at least one of the first group, the second group, and the third group who saw the viral content but did not see the critical comment; determining, by the computer system, whether the first viral coefficient is less than the second viral coefficient; identifying, by the computer system and based on a determination that the first viral coefficient is less than the second viral coefficient, the viral content as containing inaccurate or false information; and performing, by the computer system, a corrective action in response to the viral content containing inaccurate or false information, wherein the first viral coefficient is a value associated with a first deliberative consensus opinion and the second viral coefficient is a value associated with a pre-deliberative consensus opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 7: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises lowering the second viral coefficient to a value of the first viral coefficient (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 8: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises removing the viral content from the online discussion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 9: Modified Megill discloses the method as per claim 6. Megill further discloses wherein performing, by the computer system, the corrective action comprises sorting content presented in the online discussion such that the viral content is presented below other content (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
 Claim 10: Modified Megill discloses the method as per claim 6. Megill further discloses further comprising: identifying, by the computer system and based on a determination that the first viral coefficient is greater than or equal to the second viral coefficient, the viral content as containing accurate or true information; and raising, by the computer system, the second viral coefficient in response to the viral content containing accurate or true information (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 11: Modified Megill discloses the method as per claim 1. However, Megill does not discloses wherein: the online discussion is a poll, the first opinion is expressed in relation to the post regarding the topic as a first vote in the poll at the first computing devices associated with the first group of users, and the second opinion is expressed in relation to the poll regarding the topic as a second vote in the poll at second computing devices associated with the second group of users.
In the same field of endeavor of aggregating online opinions from various groups and determining a result Clediere teaches wherein: the online discussion is a poll, the first opinion is expressed in relation to the post regarding the topic as a first vote in the poll at the first computing devices associated with the first group of users, and the second opinion is expressed in relation to the poll regarding the topic as a second vote in the poll at second computing devices associated with the second group of users (Paragraph [0005-0007]; [0023-0026]; [0032-0035]; [0045]; [0053]; Figs. 1 and 6, in some embodiments, the online system receives from a target user a request to present a content item including a poll to the other users that are connected to the target user on the online system. The poll includes a question and multiple answer options associated with the question. The online system provides for display the content item including the poll to the other users and receives a selection of an answer option from each of a plurality of other users. In one embodiment, a third-party system is an application provider communicating information describing application for execution by a client device or communicating data to client devices for user by an application executing on the client device. Online system users may create objects stored by the content store, such as polls. In some embodiments, objects are received from third party applications or third-party applications separate from the online system. The action logger receives communications about user actions internal to the online system. Examples of action include selecting an answer option. The poll generator sends the results to the presentation module as the selection are being made for display to the target user and the other users).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of reaching a decentralized decision or consensus in a real time online forum between various groups with differing opinions as taught by Megill (Megill [0081]) with the system of transmitting, by the computer system and to a portion of computing devices associated with users of a third group, a notification with the critical comment, wherein transmitting the notification causes the critical comment to be presented on the portion of the computing devices and for the portion of the computing devices to receive responses to the critical comment from the users of the third group; Receiving, by the computer system and from the portion of the computing devices, indications of the responses to the notification; determining, by the computer system and based on the indications of responses to the notification, a deliberative consensus opinion based, at least in part, on the responses to the notification regarding the critical comment from the portion of the computing devices associated with the users of the third group, wherein the deliberative consensus opinion is a numeric value associated with at least one of the first opinion and the second opinion for the topic; and transmitting, by the computer system and to at least one of the computing devices of users in the first group, the second group, and the third group, the deliberative consensus opinion of the online discussion as taught by Clediere (Clediere [0023]). With the motivation of helping online users interact more and provide feedback on comments and items to voice their opinions on an issue or discussion topic (Clediere [0004]).
Claim 12: Modified Megill discloses the method as per claim 1. Megill further discloses wherein in response to transmitting the notification to the portion of computing devices, presenting, at the portion of computing devices the critical comment caused at least a threshold adoption of the second opinion by a subset of users in at least one of the second group and the third group based on the subset of users in the at least one of the second group and the third group seeing the critical comment and then adopting the second opinion as a result of seeing the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 13: Modified Megill discloses the method as per claim 12. Megill further discloses further comprising selecting, by the computer system, the deliberative consensus opinion using Distributed Bayesian Reasoning and based at least in part on the at least threshold adoption of the second opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 14: Modified Megill discloses the method as per claim 12. Megill further discloses wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises identifying a most up voted comment among the comments (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 15: Modified Megill discloses the method as per claim 12. Megill further discloses wherein identifying, by the computer system, the critical comment from among the comments that support the second opinion comprises: identifying, as the critical comment, a comment that causes a biggest change in the deliberative consensus opinion after the comment is seen by a subset of users in at least one of the second group and the third group; determining a first probability that a user in the subset of users in at least one of the second group and the third group would believe the comment and take an action before seeing the comment; determining a second probability that the user believes the comment and takes an action in response to seeing the comment; and determining a probability that a fully-informed user in the subset of users in at least one of the second group and the third group would be convinced by the comment and take an action in response to seeing the comment based on identifying a shift between the first probability and the second probability (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).	
Claim 16: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the responses to the notification include a subset of the first users in the first group switching from the first opinion to the second opinion, wherein the subset of the first users in the first group join the second group of users (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 17: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the responses to the notification include a subset of the first users in the first group performing an affirmative action to confirm their support of the first opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 18: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the responses to the notification include indications that a subset of the first users in the first group did not perform an action in response to receiving the notification (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 19: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the deliberative consensus opinion is a percent of users from the first group, the second group, and the third group that are (i) exposed to the critical comment and (ii) accept the first opinion or the second opinion after being exposed to the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 20: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the notification includes a subset of comments in a comment thread associated with the online discussion, wherein the subset of comments support the critical comment and provide context around the critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 21: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the critical comment is identified, by the computer system, as a comment having a highest difference based on a formula of log(P(agreelseen comment)) - log(P(agree Inot seen comment)) (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 22: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes at least one of a user in the first group and a user in the second group (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 23: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes users who have not provided user feedback data identifying the first opinion or the second opinion (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 24: Modified Megill discloses the method as per claim 1. Megill further discloses wherein the third group includes users who are different from the users in at least one of the first group and the second group (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 25: Modified Megill discloses the method as per claim 1. Megill further discloses further comprising: identifying, by the computer system, a comment in disagreement with the critical comment, the critical comment being a previous critical comment; and recursively performing, by the computer system, the receiving, the selecting, and the transmitting steps with the comment in disagreement with the previous critical comment being selected as the new critical comment, wherein the new critical comment is the comment in disagreement with the previous critical comment, the first opinion is in agreement with the previous critical comment, and the second opinion is in disagreement with the previous critical comment (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 26: Modified Megill discloses the method as per claim 1. Megill further discloses wherein: the online discussion is a governance platform, the first opinion is expressed in relation to a decision to be made regarding the topic by the first computing devices associated with the first group of users via the governance platform, wherein the first opinion is at least one of (i) a comment and (ii) a vote, and the second opinion is expressed in relation to the decision to be made regarding the topic by second computing devices associated with the second group of users via the governance platform, wherein the second opinion is at least one of (i) a comment in opposition of the first opinion, (ii) a vote in opposition of the first opinion, and (iii) an inaction (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Claim 27: Modified Megill discloses the method as per claim 26. Megill further discloses wherein the governance platform is a decentralized autonomous organization (DAO) (Paragraph [0006-0009]; [0081-0083]; [0087-0089]; [0185-0186]; Figs. 1 and 20, the invention is directed to a data processing platform that is to receive and process inputs from a group of participants. The inputs may represent an opinion presented by an initiator of a conversation or discussion. The reaction or opinion of one or more of the participants to the comment of others may be evaluated by receiving and processing those participants’ “votes” regarding the comment. In some embodiments the invention is directed to a communications system that provides a scalable platform for indicating group consensus or disagreement, segmenting participants into groups reflecting commonly held opinions. This may be determined by a thresholding operation or similar process. Note that this “threshold value” may be a fixed or variable number or percentage that are used to determine when the updated projection for a particular participant is significant enough to provide to the client).
Therefore, claims 1-29 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Tozzi (US 2012/0198357) Computerized method of mediating disputed issues.
Bryan (US 2008/0320090) System and method for review of discussion content.
Tolley (US 2021/0012394) Online mediation platform.
Kooznetsoff (US 2021/0342408) Computer aided emthods and systems for distributed cognition of digital content comprised of knowledge objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629